          Case 5:20-cv-00315-MTT-MSH Document 19 Filed 07/26/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

 JAMES OWENS, III,                                   *
                       Petitioner,
 v.                                                  *
                                                         Case No. 5:20-cv-00315-MTT-MSH
 ANNETTIA TOBY,                                      *

                   Defendant.                        *
 ___________________________________
                                                     *

                                          JUDGMENT

       Pursuant to this Court’s Order dated July 23, 2021, having accepted the recommendation of the

United States Magistrate Judge, in its entirety, JUDGMENT is hereby entered dismissing this action.

       This 26th day of July, 2021.

                                            David W. Bunt, Clerk


                                            s/Heather D. Willis, Deputy Clerk
